Citation Nr: 0528735	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

3.  Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 2003, the veteran requested a Board hearing via 
videoconference at the RO.  He later canceled his hearing 
request in March 2005.

In October 2005, the Board granted the veteran's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  Arthritis was not manifested during the veteran's active 
duty service or within one year of service, nor is it 
otherwise related to service.  

2.  In a January 1947 rating decision, the RO denied the 
veteran's claim for service connection for a back disability; 
the veteran did not appeal that decision.  

3.  The additional evidence associated with the claims file 
since the January 1947 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

4. The veteran is currently in receipt of the highest 
schedular disability rating provided for rating bilateral pes 
planus.

5.  The veteran's foot disability is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  The January 1947 denial of the claim of service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 
(2004).  

3.  Since the January 1947 denial, no new and material 
evidence has been received to warrant reopening the veteran's 
claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

4.  A disability rating in excess of 50 percent is not 
warranted for the veteran's bilateral pes planus. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.71a, 
Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in May 
2002, which was prior to the September 2002 rating decision 
on appeal.  Therefore, the express requirements set out by 
the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the May 2002 letter and a September 2003 
letter, as well as the June 2003 statement of the case and 
November 2005 supplemental statement of the case, the RO 
informed the claimant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the May 2002 and September 2003 letters implicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, the claimant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate his claims, including obtaining 
identified medical records and affording him a Board hearing, 
which he canceled.  The appellant has not indicated nor is 
there any indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Arthritis of the Hands and Feet

The veteran's service medical records are devoid of any 
complaints or findings of arthritis in his hands or feet.  
They do show that he had third degree pes planus, 
bilaterally.  

Postservice, in November 1984, the veteran was seen at a VA 
medical clinic for pain between the second metatarsal heel 
and the phalanx to the right toe.  The veteran also reported 
falling two weeks earlier injuring his right wrist.  

Private physical therapy records dated in April 1985 show 
that the veteran received 12 treatments that month for the 
right foot and left hand.  Treatment consisted of paraffin 
ultrasound with hydrocortisone to the right foot and left 
hand.  

Private medical records from Donald C. Macphail, M.D., dated 
from 1993 to 1995, show that the veteran was treated for left 
shoulder complaints and a right elbow disability diagnosed as 
lateral epicondylitis.  A notation of gouty arthritis is 
reflected on an August 1994 private office record in relation 
to the veteran's complaints of left ankle pain.

The veteran underwent a VA feet examination in November 1996.  
He was found to have pain and degenerative changes at the 
midtarsal joint of the left foot.  

Private medical reports dated in June 1998 show that the 
veteran underwent an operative procedures for carpal tunnel 
syndrome of the right wrist and trigger finger, small finger 
of the right hand.  

In October 2001, the veteran presented to a VA medical clinic 
complaining of pain and swelling in his right foot for 
approximately one week.  He was assessed as having 
degenerative joint disease, gout, and possible stress 
fractures.  This assessment is also reflected on a September 
2002 VA clinic record.  

Records dated in 2002 from Antonio A. Ghiselli, M.D., reflect 
diagnoses of triggering of fingers.

X-rays of the veteran's feet were taken in conjunction with 
an October 2003 VA examination.  Findings revealed that bony 
structures were intact and the intra-articular spaces were 
normal.  Calcification was present in the plantar fascia 
suggestive of plantar fasciitis.  Similar changes were 
present on the right.  The examiner did not diagnose the 
veteran as having arthritis.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As stated above, the veteran's service medical records are 
devoid of complaints or findings of arthritis in his hands or 
feet.  Regarding the postservice medical evidence, this 
evidence is not entirely clear in establishing that the 
veteran has arthritis in his feet, and does not show 
arthritis in his hands.  Specifically, VA clinic records 
related to the veteran's feet complaints in 2001 and 2002 
reflect diagnoses of degenerative joint disease, but recent 
foot x-rays taken in conjunction with an October 2003 VA 
general examination do not show the presence of arthritis.  

Even assuming arguendo that the veteran has arthritis in his 
feet, there is still no evidence that shows that this 
disability became manifest within one year of the veteran's 
service, nor is there any evidence linking such a disability 
to service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Moreover, the VCAA letters alerted the veteran that he had to 
submit competent evidence to connect his claimed disabilities 
to service; however, he has not done so.  See 38 C.F.R. § 
3.159 (2004).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has arthritis 
of the hands and feet related to service.  It follows that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Back Disability

The RO originally denied the appellant's claim for service 
connection for a back disability in January 1947.  The 
veteran was given notice of this decision in February 1947.  
The appellant did not appeal the January 1947 decision and 
that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.1103.  However, under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Although not 
clearly articulated by the RO, it appears that in the 
September 2002 rating decision the RO effectively determined 
that new and material evidence had been received to reopen 
the appellant's claim.  The RO then proceeded to deny the 
claim on the merits.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for a back disability in 
February 2002, the revised version of 3.156 is applicable in 
this appeal.

The evidence on file at the time of the January 1947 adverse 
rating decision included the veteran's service medical 
records showing that he had no musculoskeletal defects at his 
induction examination in June 1942.  It also included records 
showing a November 1943 hospitalization for pes planus at 
which time the veteran was noted to stand with a very poor 
posture, moderate dorsal kyphosis and lumbar lordosis.  It is 
noted that there were no abnormal physical findings in the 
back other than the faulty posture.  Lumbar spine x-rays 
taken in November 1943 revealed that the superior anterior 
margin of L-2 was prominent.  Findings also revealed that the 
edges were smooth, and there was a groove on the posterior 
aspect of L-1 and 2.  The veteran's December 1943 retirement 
examination report again notes that he had bad posture and 
again notes findings of kyphosis of dorsal spine and lumbar 
lordosis.

Also on file in January 1947 was a December 1944 VA 
examination report reflecting the veteran's report of lower 
back pain at the end of the day, but devoid of a back 
diagnosis.  

In an October 1946 statement, Joseph C. Andriola, M.D., 
stated that he had treated the veteran approximately once a 
month from February 1946 up to the early part of that month 
for a "severe backache" which was a result of bilateral 
third degree pes planus accompanied by varus of both heels.

During a January 1947 VA examination, the veteran complained 
of foot and back pain on prolonged standing and walking.  An 
x-ray report of the veteran's spine taken in conjunction with 
a January 1947 VA examination was negative for evidence of 
pathology.  The veteran was diagnosed as having lumbosacral 
strain, chronic.

Evidence submitted following the January 1947 adverse rating 
decision includes various complaints of backache as shown in 
records dated in September 1968, November 1968 and August 
1974.  These complaints are similar to the complaints made by 
the veteran as noted in medical records prior to January 1947 
and are therefore not new.  Moreover, none of the evidence 
submitted since the January 1947 adverse decision is 
"material" for purposes of reopening the claim in that the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a back 
disability.  As is evident from above, the medical records 
submitted subsequent to the January 1947 rating decision as 
they pertain to the veteran's back are scant, and merely 
reflect his complaints of a backache/back pain.  Not only is 
this evidence devoid of a medical opinion relating a present 
back disability to service, but it is also devoid in showing 
that the veteran has a present back disability.  The records 
only reflect complaints of backache/back pain.  However, mere 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
short, the additional evidence by itself or in connection 
with the evidence previously assembled does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a back disability, and is thus not 
"new and material" for purposes of reopening the claim. 

In the absence of new and material evidence to reopen the 
claim for service connection for a back disability, the 
application to reopen must be denied and the January 1947 RO 
determination remains final.  

Pes Planus

The veteran was examined by VA in October 2003.  He reported 
a "constant 5 out of 10 pain with flares up to 9 out of 10 
on a daily basis."  He said "flares" occurred with any 
amount of standing or walking, even from walking from one 
room to another at home.  Associated symptoms included 
weakness, stiffness, occasional swelling and redness, easy 
fatigability and lack of endurance.  He reported using 
bilateral foot inserts which helped somewhat.  He said he was 
retired.  He also said he used a cane which improved his 
stability and decreased foot pain, and had moderate 
functional impairment due to his foot condition.  Findings 
revealed no cyanosis, clubbing, or edema.  There was 
tenderness over the plantar aspect over bilateral plantar 
fascia.  There was very mild bowing of the Achilles tendons 
bilaterally without pain on manipulation.  The Achilles' 
tendon did not easily correct.  The feet had full range of 
motion and strength was 4/5.  Posture was poor with standing 
and squatting.  X-rays were taken of the veteran's feet.  The 
veteran was diagnosed as having pes planus, not found, and 
severe bilateral plantar facia.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).

As noted above, the service-connected bilateral pes planus 
has been rated as 50 percent disabling under the provisions 
of Diagnostic Code 5276, which allow for a single rating of 
up to 50 percent for bilateral acquired flat feet manifested 
by pronounced flatfeet with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendons on 
manipulation, not improved by orthopedic shoes or appliances.  
A 50 percent rating, as described above, is the highest 
available rating for bilateral pes planus and is also the 
highest available schedular rating for a musculoskeletal foot 
disorder.

The Board notes that in exceptional cases, where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  The RO conducted such an analysis of the 
veteran's claim in its November 2005 SSOC and concluded that 
the matter was not one that rendered impractical the 
application of the regular schedular rating standards. 

The Board, too, believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  The Board notes that the disability 
alone has not required hospitalization other than 
contemplated in schedular standards cited above.

In addition, no medical evidence has been presented to 
support a conclusion that the veteran's service-connected pes 
planus disability alone significantly interferes with his 
employment other than as contemplated in his current rating, 
which addresses a substantial degree of industrial 
impairment.  In fact, a September 1997 private medical record 
states that the veteran was a retired building inspector for 
VA.  There is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).

The preponderance of the evidence is against the veteran's 
claim for entitlement to a disability rating in excess of 50 
percent for bilateral pes planus and the claim must be 
denied.


ORDER

Entitlement to service connection for arthritis of the hands 
and feet is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disability is denied.

An evaluation in excess of 50 percent for bilateral pes 
planus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


